Case 1:18-cv-08186-JGK Document 48 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SUTASINEE SIRIMUNGKLA, ET AL.,

Plaintiffs,

18-cv-8186 (JGK)
~ against —

ORDER

 

YUQI’S CUISINE INC., ET AL.,

Defendants.

 

JGHN G. KOELTL, District Judge:

The Court ordered the parties to submit a status report by
July 29, 2021. No such report was submitted. The time to
submit a status report is extended to August 13, 2021.

SO ORDERED.

Dated: New York, New York
July 30, 2021

ay Co (Coley

~ John G. Koeltl
United States District Judge

 

 

 

 

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: -

DATE FILED: __//30/ 222 (

 

 

 
